Citation Nr: 1443494	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In a decision in September 2013, the Board in part denied service connection for residuals of a back injury.   

The Veteran the appealed that part of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in July 2014, the Court granted a joint motion of the parties, vacated the Board's decision, denying service connection for residuals of a back injury, and remanded the matter for action consistent with the terms of the joint motion.  The Veteran abandoned her appeal on the other claims decided by the Board in its decision in September 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  






REMAND

Pursuant to the terms of the joint motion further development under the duty assist needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf, private medical records, pertaining to degenerative joint disease, arthritis, of the spine to include private medical records of hospitalization in 1978. 

2.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not that the currently diagnosed degenerative joint disease or arthritis of the spine is related to injury in service as described by the Veteran.

In formulating an opinion, the VA examiner is asked to consider the following:

The service treatment records show that in May 1975 the Veteran fell off a bike and suffered a mild muscle strain.  On separation examination, she denied ever having or having then recurrent back pain, and the spine examination by a medical professional was clinically normal.




In June 2011, the Veteran testified that she injured her back during basic training, but did not seek treatment.  She testified too that she first sought treatment for her back in 2007 and that she took a pain relief pills after service in 1975 until 2008.   The Veteran is competent to describe back pain since service.  

Private medical records show that in October 2007 the Veteran complained of low back pain.  VA records show that in April 2009 the Veteran was prescribed a back brace for low back pain and in May 2009 on a rheumatology consultation the Veteran complained of pain over the entire spine, but mostly in the mid thoracic area with pain radiating to the right flank.  X rays were compatible with osteoarthritis.  

The Veteran's file must be made available to the VA examiner for review.  

3. After the development is completed, adjudicate the claim of service connection for residuals of a back injury.  If the benefit sought is denied, provide the Veteran and her representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



